J-S71002-16


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.G., A        :   IN THE SUPERIOR COURT OF
MINOR                                        PENNSYLVANIA


APPEAL OF: S.G., MOTHER




                                   :   No. 907 EDA 2016

                 Appeal from the Order February 29, 2016
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP- 51 -AP- 0000582 -2013,
                         CP- 51 -DP- 0000448 -2013

IN THE INTEREST OF: B.H., A        :   IN THE SUPERIOR COURT OF
MINOR                                        PENNSYLVANIA


APPEAL OF: S.G., MOTHER




                                   :   No. 909 EDA 2016

                 Appeal from the Order February 29, 2016
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP- 51 -AP- 0000581 -2013,
                         CP- 51 -DP- 0000189 -2012
J-S71002-16


IN THE INTEREST OF: J.H., A                 :   IN THE SUPERIOR COURT OF
MINOR                                                 PENNSYLVANIA


APPEAL OF: S.G., MOTHER




                                            :   No. 910 EDA 2016

                    Appeal from the Order February 29, 2016
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP- 51 -AP- 0000580 -2013,
                            CP- 51 -DP- 0000159 -2012


BEFORE:      BOWES, PANELLA, and FITZGERALD*, JJ.

MEMORANDUM BY BOWES, J.:                              FILED NOVEMBER 08, 2016

      S.G.    ( "Mother ")   appeals   from     the   February   29,   2016   decrees

involuntarily terminating her parental rights to her two sons, J.H. and J.G.,

and her daughter, B.H.1 We       affirm.2


      B.H. was born during September 2001 to Mother and Father.                 That

relationship also produced J.H. during June 2005.            J.G. was born of the

relationship during February 2013, after the Philadelphia Department of



* Former Justice specially assigned to the Superior Court.

1  On the same date, the trial court involuntarily terminated the parental
rights of E.H. ( "Father "), the biological father of all three children. We
address Father's appeals separately.

2 Mother also appealed the trial court order changing the children's
permanency goals from reunification to adoption; however, she
subsequently abandoned those claims in her brief.


                                        -2
J-S71002-16


Human Services ( "DHS ") became involved with the family. J.H. suffers from

cerebral palsy and is wheelchair bound.      He is deaf, and, since he depends

on a gastronomy tube for nourishment, he is unable to feed himself.

        DHS's first interaction occurred on January 8, 2012 in response to an

emergency protective service report. The subsequent investigation revealed

that Mother abused drugs, and that she and Father were not taking J.H. to

his medical appointments.       DHS also learned      that J.H. and B.H. were

chronically truant from school, and that Mother had insufficient food in her

home.

        On   February 7, 2012, the trial court adjudicated J.H. and B.H.

dependent.     The children were placed in foster care on February 9, 2012.

During February 2013, DHS discovered that Mother had given birth to J.G.,

and that both Mother and J.G. had tested positive for cocaine.             Upon

discharge from the hospital, J.G. was placed in his current pre- adoptive

foster care with B.H. He was adjudicated dependent on March 12, 2013.

       The initial permanency goal for all of the children was reunification. In

furtherance of that goal the court directed Mother to participate in the

following services: (1) attend the Achieving Reunification Center ( "ARC ") for

a   mental health referral and for parenting classes; (2) complete drug and

alcohol treatment; (3) complete    a   parenting capacity evaluation; (4) attend

regular visitations with J.H., B.H., and J.G.; (5) accompany J.H. to his

medical appointments; and (6) obtain appropriate housing.


                                       -3
J-S71002-16


      Mother's compliance with her Family Service Plan                  ( "FSP ")    goals was

minimal. She disappeared for months at             a   time, was uncooperative with the

children's safety plan, and as of J.G.'s birth, she continued to abuse cocaine.

Additionally, Mother was found noncompliant with all her                     FSP goals    during

the permanency review hearings during March and June 2013. Mother was

dismissed from ARC due to non -attendance, she failed to attend the

parenting evaluation, and she neglected to visit her infant son after his

discharge from the hospital.

      On   October 11, 2013,            DHS   filed    a   petition for the involuntary

termination of Mother's parental rights pursuant to 23 Pa.C.S.                  §   2511(a)(1),

(2), (5), (8), and (b).        During   a   four -day hearing, the trial court heard

testimony from the DHS caseworker, Charles Younger; the Children's Choice

caseworker    who   supervised          Mother's       visitations,   Jill     Danhour;      the

Community Umbrella Agency ( "CUA ") caseworker, Leticia Jones; the Child

Advocate social worker, James Cosby; and Mother.

      On February 29, 2016, the         trial court involuntarily terminated Mother's

parental rights. Mother timely filed notices of appeal and concise statements

of errors complained of on appeal, which this Court consolidated sua                     sponte.

On June 2, 2016, the   trial court filed its Rule 1925(a) opinion.

      On appeal, Mother presents the following issues             for our review:

     A. Whether the     trial court committed reversible error when it
      involuntarily terminated [M]other's parental rights where such
      determination was not supported by clear and convincing
      evidence under   .   .  23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5),
                               .




                                            -4-
J-S71002-16


        (a)(8) as [M]other made progress towards working [on] and
        meeting her FSP goals, namely staying drug -free, working
        towards obtaining housing, working on parenting skills, and
        other goals during [J.H.'s, B.H.'s, and J.G.'s] placement?

        B. Whether the trial court committed reversible error when it
        involuntarily terminated [M]other's parental rights without giving
        the primary consideration to the effect that the termination
        would have on the developmental[,] physical[,] and emotional
        needs of [J.H., B.H., and J.G.] as required by      ...    23 Pa.C.S.A.   §
        2511(b)?

Mother's brief at 5.

        Our standard of review is as follows:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an
        abuse of discretion only upon demonstration of manifest
        unreasonableness, partiality, prejudice, bias, or ill -will. The trial
        court's decision, however, should not be reversed merely
        because the record would support a different result. We have
        previously emphasized our deference to trial courts that often
        have first -hand observations of the parties spanning multiple
        hearings.

In re   T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

        Termination of parental rights   is   governed by    §    2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101 -2938, which requires       a   bifurcated analysis.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent's conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only if
        the court determines that the parent's conduct warrants
        termination of his or her parental rights does the court engage in

                                         -5-
J-S71002-16


     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
      bond.

In re L.M.,   923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

     We need only agree with the trial court as to any one subsection of §

2511(a), as well as    §   2511(b),   in   order to affirm.   See   In re B.L.W.,   843
A.2d 380, 384 (Pa.Super. 2004) (en banc).               Here, we conclude that the

certified record supports the trial court's decision to terminate under §

2511(a)(2) and (b), which provides as follows.

      (a) General rule. --The rights of             aparent in regard to a child
      may be terminated after         a   petition filed on any of the following
      grounds:



              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental
              well -being and the conditions and causes of the
              incapacity, abuse, neglect or refusal cannot or will
              not be remedied by the parent.



      (b) Other considerations. --The court    in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not

                                            - 6 -
J-S71002-16


      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.   §   2511(a)(2), (b).

      To terminate parental rights pursuant to § 2511(a)(2), the petitioner

must produce        clear and    convincing   evidence regarding   the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well- being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa.Super. 2003).

      This Court has explained that,       "[t]he grounds for termination due to
parental incapacity that cannot be remedied are not limited to affirmative

misconduct.      To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties." In re A.L.D., 797 A.2d 326,

337 (Pa.Super. 2002) (citations omitted).          Parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.   Id.   at 340. A parent's vow to cooperate, after   a   long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.      Id.

      The crux of Mother's first argument is that DHS did not prove by clear

and convincing evidence that "the conditions and causes of the incapacity,


                                         -7
J-S71002-16


abuse, neglect or refusal cannot or will not be remedied."                   23 Pa.C.S.    §


2511(a)(2).      Mother asserts that she made "efforts to remain close to her

children and [complete] her objectives, [which] exhibited that she was

eradicating any repeated [neglect] that caused them to be placed in foster

care."      Mother's brief at 9.      Further, Mother asserts that she "has

demonstrated her commitment to maintain sobriety which is the main

reason that brought the children into the custody of DHS."                   Id.   In short,

Mother argues, "DHS has not proved that she could not remedy such

conditions." Id. We disagree.

         The certified record belies Mother's assertions.         Charles Younger was

the DHS caseworker assigned to this family since March of 2012, about one

month after DHS became involved.              He testified      that Mother missed an

excessive number of medical appointments that she was required to attend

with J.H. N.T., 8/20/14, at 51. Mother confirmed her failures in this regard

during her direct examination. She indicated that it had been one year since

she last went to     a   medical appointment with J.H.          N.T., 10/17/15, at 11.

Mother's failure to care for her son         is   undeniable.     Indeed, Mr. Younger

opined that, as of the date of the hearing, J.H. could not be safely reunified

with Mother. N.T., 8/20/14, at 45.

         With respect to Mother's continued drug abuse, Mr. Younger testified

that, after J.G. was born with cocaine in his system, Mother acknowledged

that she needed help with her drug addiction.            Id.    at 33 -34.    Although he


                                        -8
J-S71002-16


referred Mother for dual diagnoses services at the Clinical Evaluation Unit

( "CEU "),    she never attended.    Id.   at 35.     While Mother reported being in

drug and alcohol treatment on two separate occasions, one inpatient and the

other outpatient, she failed to provide any documentation to verify that she

completed either treatment program.             Id.   at 36 -37.       As such, Mr. Younger

concluded that Mother failed to satisfy the requirement that she obtain

services for her drug addiction.        Id.     at 37.    Even after DHS initiated the

termination proceedings on October 11, 2013, Mother continued to abuse

drugs.       The CUA caseworker, Leticia Jones, testified during the evidentiary

hearing that in January 2016, Mother gave birth to                 a   fourth child who was

born with symptoms of withdrawal from cocaine.                     N.T., 2/29/16, at 70.

While that child is not     a   subject of this appeal, the testimony gives lie to

Mother's claim that she addressed her drug addiction.

       As it relates to the remaining aspects of Mother's FSP goals, Mr.

Younger testified that DHS referred Mother on three occasions for                                 a


parenting capacity evaluation, but she never complied.                        Id.   at 37 -38.

Likewise, DHS referred Mother on three occasions to ARC for the purpose of

assisting her to obtain employment, housing, parenting skills, and                     a   mental

health evaluation.        N.T., 8/20/14, at 28 -31.            Mother never provided

documentation that she completed any ARC services.                      Id.   at 30.       Indeed,

after DHS made the second referral, ARC closed the file due to Mother's

nonparticipation.      The third referral has remained open since 2014.                     Id.   at


                                           -9
J-S71002-16


31.     As such, Mr. Younger concluded            that Mother never completed ARC

services.      Id.   at 31 -32.

        With respect to the housing component, Mr. Younger explained that

Mother was transient throughout the history of this case.                Id.   at 50 -51. He

added that he assessed Mother's most recent home, and determined that it

was too small to accommodate all three children.              Id.   at 51.

        Mr. Younger also described Mother's abysmal record of attending the

supervised visitations.           DHS provided Mother two hours visitation with the

children per week.          Id.   at 39.   Since March of 2014, Mother has attended

only eleven out of twenty visits.            This rate of approximately fifty - percent

attendance represents Mother's high -water mark over the history of the

case.    Id.    at 54.      Mr. Younger explained, "on several          different occasions

during the course of this case, I had not heard from [M]other in months."

Id.   at 29.     Mr. Younger testified     that he did not hear from Mother between

June of 2012 and September of 2012, and then he did not have contact with

her again until the birth of J.G. in February of 2013.           Id.   at 29, 39.

        DHS also        presented Jill Danhour, the caseworker from Children's

Choice. Ms. Danhour supervised some of the visitations between Mother and

the children. She testified that Mother attended 40% of the total visitations

offered during the history of the case.               N.T., 1/13/15, at 73.        Specifically,

she testified that Mother attended 60 out of 147 visitations.                Id.   at 89.




                                             - 10 -
J-S71002-16


      Based on the foregoing evidence, we discern no abuse of discretion by

the trial court in terminating     Mother's parental rights pursuant to                       §


2511(a)(2).   Mother failed every component of the FSP and her progress

toward completion was minimal.       Moreover, her repeated and continued

incapacity, neglect, or refusal to comply and /or complete the required

services caused J.H., B.H., and J.G. to be without essential parental care,

control, or subsistence necessary for their physical and mental well- being.

      Further, we reject Mother's argument that the testimonial evidence is

insufficient to demonstrate that the causes of the incapacity, neglect, or

refusal cannot or will    not be remedied.                  Mr.   Younger testified that,

"throughout the course of the case    .   .       .   we've had FSP goals in place and

they haven't changed or deviated much."                     N.T., 8/20/14, at 45.         He

continued that, as of the date of the hearing, Mother's compliance with the

required services was minimal.    Id. at          44.     In addition, Mother refused to

acknowledge her role in the children's placement with DHS.                    We observe

that Mother insists that J.H. and B.H. were placed due to "[a] false call             .   .   .




made to DHS" about neglect.      N.T., 10/7/15, at 7.               Similarly, she did not

acknowledge any responsibility for the placement of J.G., which occurred at

his birth in February of 2013 due to her cocaine abuse.                  In light of these

facts and Mother's failure to comply with and /or complete any of the

required services, her claims regarding       §       2511(a)(2) are meritless.
J-S71002-16


      In her second issue, Mother asserts that the trial court abused its

discretion by failing to adequately consider "the emotional needs of the

children because [she] continued to maintain        a   bond with her children while

she was attempting to complete her reunification objectives.         .   .   ." Mother's

brief at 14. We disagree.

      With respect to   §   2511(b), this Court has explained that, "[i]ntangibles

such as love, comfort, security, and stability are involved in the inquiry into

the needs and welfare of the child."        In re   C.M.S., 884 A.2d 1284, 1287

(Pa.Super. 2005) (citation omitted).         Further, the trial court "must also

discern the nature and status of the parent -child bond, with utmost attention

to the effect on the child of permanently severing that bond."               Id. (citation
omitted).   However, "[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case."     In re K.Z.S.,     946 A.2d 753, 762 -763

(Pa.Super. 2008) (citation omitted).

     This Court has explained the needs and welfare analysis as follows:

           While a parent's emotional bond with his or her child is a
     major aspect of the subsection 2511(b) best -interest analysis, it
     is nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     In re K.K.R.S., 958 A.2d 529, 533 -536 (Pa.Super. 2008). The
     mere existence of an emotional bond does not preclude the
     termination of parental rights. See In re T.D., 949 A.2d 910
     (Pa.Super. 2008) (trial court's decision to terminate parents'
     parental rights was affirmed where court balanced strong
     emotional bond against parents' inability to serve needs of

                                        - 12 -
J-S71002-16


      child). Rather, the orphans' court must examine the status of
      the bond to determine whether its termination "would destroy an
      existing, necessary and beneficial relationship." In re Adoption
      of T.B.B., 835 A.2d 387, 397 (Pa.Super. 2003). As we
      explained in In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010),

          [I]n addition to   abond examination, the trial court can
          equally emphasize the safety needs of the child, and
          should also consider the intangibles, such as the love,
          comfort, security, and stability the child might have with
         the foster parent. Additionally, this Court stated that the
         trial court should consider the importance of continuity of
         relationships and whether any existing parent -child bond
         can be severed without detrimental effects on the child.

In re N.A.M.,   33 A.3d 95, 103 (Pa.Super. 2011).

      Instantly, the trial court reasoned as follows:

      J.G. and B.H. reside in the same pre- adoptive home. They share
      their primary parental bond with the kinship parent. They both
      look to the kinship parent to meet their day to day needs. B.H.
      has stated that she no longer wants to visit with her biological
      parents. J.G. has never lived with his biological parents. J.H.
      resides in a pre- adoptive foster home. The foster mother has
      the appropriate medical training to care for the child. She is a
      registered nurse. J.H. is bonded to the foster mother. The
      foster mother is very attentive to J.H. and meets all of his
      medical needs.     Furthermore, the children would not suffer
      permanent /irreparable harm if the parental rights of the parents
      were terminated.

Trial Court Opinion, 6/2/16, at unnumbered 6 (citations to record omitted).

      Our review of the certified record supports the trial court's findings.

First, we highlight that the testimony of Mr. Young and Ms. Danhour

confirms the meaningful bond that the children share with their respective

foster families.   Now three -and -one -half -year old J.G. has been in pre -

adoptive foster care since birth.     Similarly, J.H.   is bonded   with his pre-


                                     - 13 -
J-S71002-16


adoptive foster family, who provides the necessary attention and dedication

to his special needs that Mother neglected to deliver.        With respect to B.H.,

who was ten years old at the time of placement and fourteen years old when

the termination hearings occurred, the record validates the child's desire to

cease contact with Mother.     James Cosby, the Child Advocate social worker

assigned to B.H. since 2012, described how B.H. initially wanted to return to

her parents but ultimately changed her mind and informed the agency that

she did not want to continue attending supervised visitations with her

parents any longer.    Id.   As such, B.H. has not seen Mother for more than

one and one -half years.     Id.   at 22.   Significantly, Mr. Cosby testified that

B.H.   has "been adamant about wanting              to be adopted by [her foster

mother]." Id. at 24.

       Based   on the foregoing evidence, we conclude that involuntarily

terminating Mother's parental rights will serve the developmental, physical

and emotional needs and welfare of B.H., J.H., and J.G.              Therefore, we

discern no abuse of discretion by the trial court in terminating Mother's

parental rights pursuant to    §   2511(b).      Accordingly, we affirm the decrees

involuntarily terminating her parental rights to the children and the orders

changing the children's permanency goals from reunification to adoption.

       Decrees affirmed. Orders affirmed.




                                        - 14 -
J-S71002-16




Judgment Entered.




J: sephD. Seletyn,
Prothonotary


Date: 11/8/2016




                     - 15 -